DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 07 January 2020. The present application claims 1-13, submitted on 07 January 2020 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 & 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurme (U.S. Pub. No. 2018/0050832) in view of Suolahti (U.S. Pub. No. 2004/0226266).
Regarding claim 1, Hurme discloses (see Figure 1) a wrapping machine (1) for wrapping a load with a film of plastic material (9), the wrapping machine (1) comprising: a main frame (2) provided with at least two supporting columns that have respective upper portions interconnected by a beam (see Figure 1); a supporting carriage slidably supported by said main frame (2) and moved by a first driving device (6) along a working direction; a moving ring (3) that is rotatably supported by said supporting carriage and driven by a second driving device (7) rotatably around a wrapping axis that is parallel to said working direction; an unwinding unit (4) fixed to said moving ring (3) and provided with a reel of said film (9) and rollers for unwinding and pre-stretching said film (see Paragraph 0019 and Paragraph 0020) wherein said first driving (6) device comprises a first actuator (see Paragraph 0028)that is mounted on said main frame (2) at a lower portion (see Figure 1). 
Hurme discloses all of the elements of the current invention as stated above except for the explicit disclosure of various drive shafts and pulleys connected to a driving device to enable the supporting carriage to move along a working direction.
Suolahti discloses  (see Figure 1 and Figure 5) a wrapping machine (1) for wrapping a load with a film of plastic material (see Paragraph 0036), wherein the wrapping machine (1) comprise a main frame (2) provided with at least two supporting columns (3) that have respective upper portions interconnected by a beam (18; 19) that includes a driving shaft (21) actuating at least one driving pulley (15), that is engaged (14) connected to a support carriage (5) to enable the carriage to move in a working direction (see Paragraph 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Hurme to incorporate the disclosure of Suolahti to utilize various drive shafts to rotate pulleys to enable a supporting carriage to move in a working direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Regarding claim 3, Hurme discloses (see Figure 1) wherein said first actuator (6) is fixed to said lower portion of one of said supporting column (as seen in Figure 1). 
Regarding claim 4, Suolahti discloses (see Figure 1 and Figure 5) wherein said first driving device (6) comprises a connecting system arranged for connecting said first actuator to said drive shaft (see Paragraph 0045).
Regarding claim 5, Suolahti discloses (see Figure 1 and Figure 5) wherein said connecting system comprises a transmission shaft and an angular gearbox (see Paragraph 0045), wherein said transmission shaft connects said first actuator (6) to said angular gearbox and said angular gearbox is connected in turn to said driving shaft (see Paragraph 0045).
Regarding claim 6, Suolahti discloses (see Figure 1 and Figure 5) wherein said driving shaft (21) comprises a couple of driving pulleys (15) are positioned at opposite ends of said driving shaft (15) at said supporting columns (3), and are engaged by respective flexible element (14). 
Regarding claim 8, Suolahti discloses (see Figure 1 and Figure 5) wherein said flexible element (14) comprises a toothed belt or a chain (see Paragraph 0036).  
Regarding claim 9, Hurme discloses (see Figure 1) wherein said first actuator (6) comprises a rotary electric motor (see Paragraph 0028).
Regarding claim 10, Suolahti discloses (see Figure 1 and Figure 5) wherein said first driving device (6) comprises a speed reducer mounted on said main frame at said lower portion of the supporting column and interposed between said first actuator and said transmission shaft (see Paragraph 0045; the Examiner notes Suolahti disclosure is relied upon for the utilization of a speed reducer between the driving device and transmission shaft). 
Regarding claim 11, Suolahti discloses (see Figure 1 and Figure 5) wherein said supporting carriage (5) is slidably mounted on said supporting columns (3) by means of a guiding arrangement (see Paragraph 0039). 
Regarding claim 12, Hurme discloses (see Figure 1) wherein said second actuating device (7) comprises a second actuator mounted on said supporting carriage and arranged to drive said moving by a belt means (see Paragraph 0029). 

Claims 2, 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurme (U.S. Pub. No. 2018/0050832) in view of Suolahti (U.S. Pub. No. 2004/0226266) further in view of Blough (U.S. Patent No. 3,583,310)
Regarding claims 2, 7 & 13, Hurme in view of Suolahti discloses all of the elements of the current invention as stated above except for the explicit disclosure of a flexible element fixed to a counterweight. 
(see Figure 1) a wrapping machine (10) for wrapping a load with a film of plastic material comprising a flexible element (38) comprising a first end fixed to said supporting carriage (32) and a second end fixed to a counterweight (42). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Hurme in view of Suolahti to incorporate the disclosure of Blough to include a counterweight fixed to an end of the flexible element. Doing so would offset the weight of the carriage to enable the actuator to move the carriage in efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/XAVIER A MADISON/Examiner, Art Unit 3731             

/ROBERT F LONG/Primary Examiner, Art Unit 3731